Citation Nr: 0931498	
Decision Date: 08/21/09    Archive Date: 09/02/09

DOCKET NO.  07-26 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a chronic disability of 
the heart.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1974 to March 
1977.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (RO).

The Veteran was afforded a personal hearing at the RO before 
the undersigned in July 2008.  A transcript is associated 
with the claims folder.  

This case was remanded by the Board in November 2008 for 
additional evidentiary development.  This was accomplished, 
and in May 2009 the VA Appeals Management Resource Center 
(AMC) issued a supplemental statement of the case (SSOC) 
which continued to deny the Veteran's claim.  The Veteran's 
claims folder has been returned to the Board for further 
appellate proceedings.


FINDING OF FACT

The competent medical evidence of record does not support a 
finding that the Veteran currently has a heart chronic 
disability of the heart.  


CONCLUSION OF LAW

A chronic disability of the heart was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1131(West 
2002); 38 C.F.R. §§ 3.303 (2008). 




(CONTINUED ON NEXT PAGE)

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for a heart disorder.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence. 

Stegall considerations

As was alluded to in the Introduction, the Board remanded 
this case in November 2008.  The Board instructed the RO/AMC 
to contact the Veteran and have her identify all VA and non-
VA health care providers that have treated her for her heart 
disorder.  All identified records were to be obtained.  The 
Board also instructed the RO/AMC to schedule the Veteran for 
a VA examination to identify the nature and etiology of any 
heart disorder found to exist.  Specifically, the examiner 
was directed to identify any current heart disorder 
experienced by the Veteran and indicate whether the disorder 
represented "a chronic disability of the heart or merely a 
laboratory finding/anomaly.  After all development requested 
by the Board was completed, the RO/AMC was to readjudicate 
the Veteran's claim and, if the claim remained denied, 
provide the Veteran and her representative with a SSOC.  

In response to the November 2008 Board remand, the RO/AMC 
contacted the Veteran and asked her to identify all VA and 
non-VA health care providers who had treated her for her 
claimed heart disorder.  The RO/AMC then obtained those 
records, and such are now associated with the Veteran's 
claims file.  Further, the Veteran was scheduled for a VA 
examination in April 2009.  A physical examination of the 
Veteran was not conducted.  Rather, following a complete 
review of the claims file, the VA examiner determined that a 
VA examination was not necessary as the Veteran's medical 
records were sufficient to make the diagnosis.  Thus, on its 
face, the explicit instructions of the Board's remand were 
not fulfilled because the Veteran was not physically 
examiner.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) 
(where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance).  However, because the examiner was able to 
address the salient issues without a physical examination, 
the Board finds that the remand instructions were 
substantially complied with and the necessary information was 
provided in order to decide the claim.  See, e.g., D'Aries v. 
Peake, 22 Vet. App. 97, 104-06 (2008) (holding that not 
strict, but substantial compliance with the terms of a 
Board's engagement letter is required) (citing Dyment v. 
West, 13 Vet. App. 141, 146-47 (1999) (substantial compliance 
as applied to remand instructions).)  The Veteran's claim was 
readjudicated in the May 2009 SSOC. 

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 
(2008).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a Veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  The Board 
observes that the Veteran was informed of the evidentiary 
requirements for service connection in a letter from the RO 
dated September 11, 2006, including a request for evidence of 
"a relationship between your current disability and an 
injury, disease, or event in military service."  

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
September 2006 letter, whereby the Veteran was advised of the 
provisions relating to the VCAA.  Specifically, the Veteran 
was advised that VA would assist him with obtaining 
"relevant records from any Federal agency.  This may include 
medical records from the military, from VA Medical Centers 
(including private facilities where VA authorized treatment), 
or from the Social Security Administration."  With respect 
to private treatment records, the letter informed the Veteran 
that the VA would make reasonable efforts to obtain private 
or non-Federal medical records to include "records from 
State or local governments, private doctors and hospitals, or 
current or former employers."  Furthermore, the VA included 
copies of VA Form 21-4142, Authorization and Consent to 
Release Information, which the Veteran could complete to 
release private medical records to the VA.  

The September 2006 letter further emphasized:  "You must 
give us enough information about your records so that we can 
request them from the person or agency that has them.  If the 
holder of the records declines to give us the records or asks 
for a fee to provide them, we'll notify you of the problem.  
It's your responsibility to make sure that we receive all 
requested records that aren't in the possession of a Federal 
department or agency." [Emphasis as in the original letter] 

The Board notes that the September 2006 letter specifically 
requested of the Veteran: "If there is any other evidence or 
information that you think will support your claim, please 
let us know.  If you have any evidence in your possession 
that pertains to your claim, please send it to us."  This 
informed the Veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.  This complies with the "give us everything you've got" 
provision formerly contained in 38 C.F.R. § 3.159(b) in that 
it informed the Veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.  [The Board observes that 38 C.F.R. § 3.159 was recently 
revised, effective as of May 30, 2008.  See 73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  The final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request the claimant to provide any evidence in 
the claimant's possession that pertains to the claim.]  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) Veteran status; (2) existence 
of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The Veteran was provided specific notice of the Dingess 
decision a letter from the RO dated December 3, 2008 which 
detailed the evidence considered in determining a disability 
rating, including "nature and symptoms of the condition; 
severity and duration of the symptoms; and impact of the 
condition and symptoms on employment."  The Veteran was also 
advised in the letter as to examples of evidence that would 
be pertinent to a disability rating, such as on-going 
treatment records, recent Social Security determinations and 
statements from employers as to job performance and time lost 
due to service-connected disabilities.  

With respect to effective date, the December 2008 letter 
instructed the Veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The Veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the Veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve. 

To the extent that there was inadequate Dingess notice prior 
to the initial adjudication of the Veteran's claim, such has 
been cured by the readjudication of the claim in the May 2009 
SSOC.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) 
[a timing error may be cured by a new VCAA notification 
followed by a readjudication of the claim].

In short, the record indicates that the Veteran received 
appropriate notice pursuant to the VCAA.


Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the VA has obtained the 
Veteran's service treatment records, VA outpatient medical 
records and private treatment records.  

A VA opinion with respect to the issue on appeal was obtained 
in April 2009.  38 C.F.R. § 3.159(c) (4).  To that end, when 
VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
The Board finds that the VA opinion obtained in this case is 
more than adequate, as it is predicated on a full reading of 
the private and VA medical records in the Veteran's claims 
file.  It considers all of the pertinent evidence of record, 
to include the report of a June 2003 echocardiogram, a July 
2003 private physician's report, and the statements of the 
appellant, and provides a complete rationale for the opinion 
stated, relying on and citing to the records reviewed.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect 
to the issue on appeal has been met.  38 C.F.R. § 3.159(c) 
(4).  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  
She exercised the option of a personal hearing and was 
afforded one in July 2008 as detailed in the Introduction. 

Accordingly, the Board will proceed to a decision.  


Relevant law and regulations 

Service connection - in general

Service connection may be established for a disability 
resulting from a disease or injury incurred in or aggravated 
by active duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred or aggravated in service.  38 C.F.R. § 3.303(a) 
(2008).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

It is now well settled that in order to be considered for 
service connection, a claimant must first have a disability.  
See, e.g., Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) 
[service connection may not be granted unless a current 
disability exists]; see also Chelte v. Brown, 10 Vet. App. 
268 (1997) [observing that a "current disability" means a 
disability shown by competent medical evidence to exist at 
the time of the award of service connection].  

Analysis

As to the first Hickson element, current disability, whether 
the Veteran currently has a heart disorder is a medical 
question which the Board cannot answer itself.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991) [the Board is 
prohibited from exercising its own independent judgment to 
resolve medical questions].  

The Board has carefully evaluated the medical evidence, and 
for reasons stated immediately below finds that the evidence 
against the claim (i.e., the medical evidence showing no 
current diagnosis of a heart disorder) outweighs the evidence 
that the Veteran's noted heart murmur is indicative of a 
current heart disorder.  

In June 2003, the Veteran underwent a cardiac Doppler study 
which revealed mild mitral and tricuspid regurgitation and 
trivial aortic regurgitation.  However, the examiner noted 
that the cardiac Doppler study reflected that such valve 
regurgitation did not affect the function of the Veteran's 
heart, stating "Cardiac Doppler flow velocities are normal 
across all valves and outflow tracts.  Interrogation of the 
tricuspid regurgitation jet yields estimated ventricular 
systolic pressure of 27 mmHg which is normal."  The 
examiner's impression was "normal cardiac chamber sizes and 
normal systolic left ventricular function."  See a June 2003 
Cardiac Doppler report from S.C.C, M.D.  The Board notes that 
the Veteran was not diagnosed with a heart disorder.  

In July 2003, the Veteran complained of shortness of breath 
after walking several flights of stairs and "some sharp 
chest discomfort that last 5-10 minutes and is not 
exertionally related."  However, the Board observes that the 
Veteran was not diagnosed with a heart disorder.  It was 
noted that she was without symptoms at that time and, upon 
examination, the examiner found that the Veteran's heart was 
at "regular rate and rhythm with a very soft 1/6 to 2/6 
early-peaking systolic murmur at the left sternal border."  
The examiner's overall impression included "Mild mitral and 
tricuspid insufficiency in the setting of preserved [left 
ventricle] function."  See a July 2003 private treatment 
record from R.D.A., M.D.  

On March 12, 2006, the Veteran reported to the Emergency Room 
of Sarasota Memorial Hospital with complaints of dizziness, 
nausea, vomiting and clamminess.  Upon examination, it was 
noted that the Veteran's heart function was of "regular rate 
and rhythm without murmurs, gallops, or rubs."  The Veteran 
was given intravenous fluids and was diagnosed with 
influenza, electrolyte abnormalities and dehydration.  See a 
March 12, 2006 treatment record from W.W.C., M.D. at the 
Emergency Room of Sarasota Memorial Hospital.  Again, the 
Board notes that there was no heart disorder diagnosed.  

The next day, March 13, 2006, the Veteran was seen by her 
treating physician, K. J.D., M.D., who noted the Veteran's 
complaints of nausea, vomiting and severe dizziness.  It was 
also noted that the Veteran had been suffering from migraine 
headaches.  Upon physical examination of the Veteran, K.J.D., 
M.D. noted that the Veteran's heart function was of 
"[regular rate and rhythm with] no murmurs, rubs, or 
gallops."  See a March 13, 2006 private treatment record 
from K.J.D., M.D.  The Veteran was diagnosed with vertigo.  
The Board again notes that no heart disorder was diagnosed.  

The Veteran was scheduled for an April 2009 VA examination.  
However, as previously indicated, the VA examiner reviewed 
the Veteran's claims file and determined that a physical 
examination was not necessary to conclude that the Veteran 
did not have a current heart disorder.  While the Veteran was 
noted to have asymptomatic mitral and tricuspid valve 
insufficiency on routine, the examiner observed that the 
function of her heart was totally normal.  He recognized that 
the Veteran may have had the same mitral and tricuspid valve 
insufficiency, when a murmur was heard; but that, absent any 
current heart disability there would be no way to relate 
anything to service.  Emphasis was placed on the fact that 
the Veteran's heart function was shown to be normal on the 
earlier echocardiogram.

In short, the competent medical evidence of record is against 
the finding of a current heart disability.  Rather, as 
discussed, the evidence demonstrates that the Veteran's heart 
murmur and mild mitral and tricuspid valve insufficiencies 
are asymptomatic anomalies with no underlying hear disorder.

It is now well-settled that in order to be considered for 
service connection, a claimant must first have a disability, 
at least at some point since filing a claim for service 
connection.  See Brammer v. Derwinski, 3 Vet. App. 233, 225 
(1992) [noting that service connection presupposes a current 
diagnosis of the claimed disability]; see also McClain v. 
Nicholson, 21 Vet. App. 319 (2007) [so long as the Veteran 
had a diagnosed disability during the pendency of the claim, 
service connection criteria requiring a current disability 
was satisfied].  No such current disability has been 
demonstrated. 

Consideration has been given to the Veteran's statements and 
testimony that her heart murmur is indicative of mitral valve 
leakage and thereby indicative of a heart disability.  See 
the July 2008 VA Travel Board hearing transcript at page 6.  
Consideration has also been given to the fact that the 
Veteran is a Registered Nurse, and as such, has received 
medical training.  However, the Board observes that the 
Veteran's contention is in contrast with the findings and 
opinion of a licensed medical physician and supporting 
records, which were negative for findings of a chronic 
disability of the heart.  See Black v. Brown, 10 Vet. App. 
297, 284 (1997) [in evaluating the probative value of medical 
statements, the Board looks at factors such as the individual 
knowledge and skill in analyzing the medical data].  
Moreover, even conceding that the Veteran has some limited 
medical knowledge, the Board believes that the Veteran's self 
interest renders her less than objective in medical matters 
involving her own potential monetary benefits from the 
government.  See Pond v. West, 12 Vet. App. 341, 346 (1999) 
[the self interest of a claimant, including medical 
professionals, may affect the credibility of testimony].

The April 2009 VA examiner's determination that the Veteran 
does not have a heart disorder appears to be congruent with 
the objective medical evidence of record, which notes the 
presence of a heart murmur and valve regurgitation and 
insufficiency, but makes no diagnosis of a current heart 
disorder.

Therefore, the weight of the competent and probative medical 
evidence of record is against a finding of a current 
disability and Hickson element (1) is not met.  The Veteran's 
claim for service connection for a chronic disability of the 
heart fails on that basis alone.  See Degmetich v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998) [service connection cannot be granted if the 
claimed disability does not exist].

Conclusion

In sum, for the reasons and bases expressed above the Board 
finds that the preponderance of the evidence is against the 
Veteran's claim of entitlement to service connection for a 
chronic disability of the heart.  The benefits sought on 
appeal are accordingly denied.


ORDER

Service connection for a chronic disability of the heart is 
denied.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


